Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3 shows element #111, which is not mentioned in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2012/0217072 A1) in view of Acciardi et al. (US 2018/0029662 A1).
Regarding claim 1, Hoffman et al. discloses a balancing vehicle (see abstract generally; Fig. 1), comprising: a wheel (wheel 108); a bracket (element 120) fixed to an axle of the wheel (Paras. 38 & 0055 disclose an axle); a frame (side stirrups 122) slidably connected to the bracket through a slider fixedly connected to the bracket (Para. 0055; Figs. 1, 9-20 & 14), so as to allow the frame to slide relative to the bracket (Para. 0065); a shock absorbing member disposed between the frame and the bracket, and configured to cushion relative movement between the frame and the bracket (Paras. 0038 & 0075); left and right pedals fixed to the frame (foot platform 116); and a control rod (rod portion of element 902; Fig. 9).
Hoffman does not disclose where his control rod is configured to move back and forth in a direction of travel, wherein the balancing vehicle accelerates when the control rod is pushed forward in the traveling direction; wherein the balancing vehicle decelerates or retreats when the control rod is pulled backward in the traveling direction; and a handle coupled to a top of the control rod.
Acciardi, however, teaches where his control rod (shaft 110) is configured to move back and forth in a direction of travel, wherein the balancing vehicle accelerates when the control rod is pushed forward in the traveling direction (Para. 0036); wherein the balancing vehicle decelerates or retreats when the control rod is pulled backward in the traveling direction (Para. 0036); and a handle coupled to a top of the control rod (handle 120; Para. 0028; Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hoffman’s control rod so that the control rod is capable of moving forward and backward in the driving direction, and is configured so that: when a user pushes the control rod forward in the driving direction, the balance vehicle is accelerated; and when a user pulls the control rod backward in the driving direction, the balance vehicle is decelerated or draws back as taught by Acciardi in order to supply mechanical control input in response to user control actions to control movement of the self-balancing scooter (Acciardi’s Abstract).

Regarding claim 2, Hoffman as modified by Acciardi discloses the balancing vehicle of claim 1, wherein the bracket (element 12) and the frame (side stirrups 122) are configured in an inverted U shape, two sliders are fixed to opposite sides of the bracket in a width direction of the balancing vehicle, the frame defines two strip-shaped guide grooves in opposite sides therein in the width direction, so that the sliders can slide in the guide grooves, to allow the frame to slide relative to the bracket (Fig. 1, 9-10, 14; Paras. 0055 & 0065).

Regarding claim 3, the balancing vehicle of claim 2, Hoffman as modified by Acciardi discloses wherein an end of the shock absorbing member is fixed to a lower surface of a top end of the inverted U-shape of the frame, and the other end of the shock absorbing member is abutted against an upper surface of a top end of the inverted U-shape of the bracket, such that under the action of the shock absorbing member, the relative movement of the top end of the inverted U-shape of the bracket and the top end of the inverted U-shape of the frame is buffered (Figs. 1, 9-10, 14; Paras. 0038, 0055, 0065, 0075).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2012/0217072 A1) in view of Acciardi et al. (US 2018/0029662 A1) and in further view of Chen (US 2011/0220427 A1).
Regarding claim 4, Hoffman as modified by Acciardi et al. discloses the balancing vehicle of claim 3.  Hoffman does not disclose wherein the left and right pedals are foldable, and after folding, the left and right pedals abut against opposite side surfaces of the frame, such that surfaces of the left and right pedals are in close contact with the side surfaces of the frame when the vehicle is observed from a front view.
Chen, however, teaches wherein the left and right pedals (two foot platforms 140) are foldable (Para. 0024), and after folding, the left and right pedals abut against opposite side surfaces of the frame, such that surfaces of the left and right pedals are in close contact with the side surfaces of the frame when the vehicle is observed from a front view (Figs. 2 & 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included wherein: the foot pedals can be folded, and configured so that when folded, the foot pedals abut against opposite side surfaces of the frame, such that surfaces of the left and right pedals are in close contact with the side surfaces of the frame when the vehicle is observed from a front view as taught by Chen on the invention of Hoffman for the purpose of folding the pedals away when the vehicle is not in use thereby preventing damage to the pedals.

Regarding claim 5, Hoffman as modified by Acciardi et al. and Chen discloses the balancing vehicle of claim 4, wherein the control rod is hollow, and a charging battery is placed inside the control rod (Fig. 1, Para. 0035, 0050).

Regarding claim 6, Hoffman as modified by Acciardi et al. and Chen discloses the balancing vehicle of claim 5.  Hoffman does not disclose wherein the bracket is made of cold-rolled plate material.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the bracket made of cold-rolled plate material since cold rolling will yield a stronger and harder bracket, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Regarding claim 7, Hoffman as modified by Acciardi et al. and Chen discloses the balancing vehicle of claim 6.  Hoffman further discloses wherein the frame and the control rod are made of a variety of materials selected for the characteristics of being strong, lightweight and easy to manufacture (Para. 0035).  Hoffman does not explicitly disclose where the material is carbon fiber material.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have utilized carbon fiber material in order to provide for a lightweight frame to reduce the weight of the device thereby improving motor efficiency, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 8, Hoffman as modified by Acciardi et al. and Chen discloses the balancing vehicle of claim 7, further comprising at least one fender fixed to the bracket (Figs. 1 & 13).

Regarding claim 9, Hoffman as modified by Acciardi et al. and Chen discloses the balancing vehicle of claim 8.  Hoffman discloses a display device (display 104) is disposed at the top of the control rod (Fig. 1), configured to display states of the balancing vehicle.

	Regarding claim 10, Hoffman as modified by Acciardi et al. and Chen discloses the balancing vehicle of claim 9.  Hoffman discloses headlights and stop lights (Para. 0049).  Hoffman does not explicitly disclose wherein his headlight is disposed at an upper front portion of the control rod, and a tail light is disposed at a lower back portion of the control rod.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have located the headlight at an upper front portion of the control rod and the stop light at a lower back portion of the control rod in order to be visible to other motorists, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2012/0217072 A1) in view of Acciardi et al. (US 2018/0029662 A1) and in further view of Gillett (US 2017/0190335 A1).
Regarding claims 11-13: Hoffman does not disclose a control unit, wherein the control unit comprises: a controller; a GPS module; a speed sensor configured to measure a travel speed of the balancing vehicle; a speed sensor configured to measure a travel speed of the balancing vehicle; a balance sensor configured to detect whether the balancing vehicles is in a balanced state; and a communication module configured to be communicatively connected to an intelligent terminal; wherein the speed sensor, the balance sensor, the GPS module, and the communication module are electrically connected to the controller; a control method for balancing the vehicle comprising: step S100, determining whether the balancing vehicle is in use; if the balancing vehicle is in use, step S101 is performed; if the balancing vehicle is not in use, step S105 is performed; step S101, accelerating the balancing vehicle through pushing the control rod forward; step S102, decelerating or retreating the balancing vehicle through pulling the control rod backward; step S103, inclining the wheel to the left through applying more force on the left pedal, so as to make the balancing vehicle turn left; step S104, inclining the wheel to the right through applying more force on the right pedal, so as to make the balancing vehicle turn right; and step S105, detecting whether the balancing vehicle is in balance through the balance sensor; if the balancing vehicle is in balance, the balancing vehicle keeps in balance; if the balancing vehicle is not in balance, controlling the balancing vehicle in balance through the controller; and a control method comprising: step S200, connecting the intelligent terminal through the communication module; step S201, determining whether the balancing vehicle is in use; if the balancing vehicle is in use, step S202 is performed; if the balancing vehicle is not in use, step S204 is performed; step S202, controlling the balancing vehicle to move forward, decelerate, or retreat through the intelligent terminal; step S203, inclining the wheel to the left through applying more force on the left pedal, so as to make the balancing vehicle turn left; or inclining the wheel to the right through applying more force on the right pedal, so as to make the balancing vehicle turn right; and step S204, detecting whether the balancing vehicle is in balance through the balance sensor; if the balancing vehicle is in balance, the balancing vehicle keeps in balance; if the balancing vehicle is not in balance, controlling the balancing vehicle in balance through the controller.
Gillett, however, teaches a control unit (autonomous control system 700; Fig. 7), which comprises: a controller (controller module 600; Fig. 6A), a GPS module (GPS satellite; Para. 0105; Fig. 7), a speed sensor configured to detect a speed of the balance vehicle (hub wheel speed sensor; Figs. 6A-7, Paras. 0102-0103); a balance sensor configured to detect whether the balance vehicle is in balance (balance control module 726, balance control sensor 604, balance signal 605; Fig. 7); and a communication module configured to communicate with other smart terminals (wireless communication system 702 is configured to communicate with sensor device of computing system 600 with the autonomous control system; Fig. 7; Paras. 0035, 0094, 0096); wherein the speed sensor, the balance sensor, the GPS module and the communication module are electrically connected with the controller (Figs. 6A-7).  
It would have been obvious to modify Hoffmann and Acciardi to include wherein: the balance vehicle further comprises a control unit, which comprises: a controller, a GPS module, a speed sensor configured to detect a speed of the balance vehicle; a balance sensor configured to detect whether the balance vehicle is in balance; and a communication module configured to communicate with other smart terminal; wherein, the speed sensor, the balance sensor, the GPS module, and the communication module are electrically connected with the controller by Gillett in order to have comfort and drive control options by selectively engaging a manual drive mode or an autopilot mode (see Gillett’s p4).
Regarding claim 12: Gillett discloses comprising the steps: S100, determining whether the balance vehicle is in use, if Yes, go to S101, if Not, go to S105; S101, pushing a control rod forward to accelerate; S102, pulling the control rod backward to decelerate or go backward; S103, applying more force on a left foot peg to incline the wheel to the left, so as to make the balance vehicle turn left; S104, applying more force on a right foot peg to incline the wheel to the right, so as to make the balance vehicle turn right; S105, detecting whether the balance vehicle is in balance by a balance sensor, if Yes, keeping balance, if Not, controlling the balance vehicle to balance by a controller (see at least fig.2A-7, element 733 is an algorithms, p87, the control module 600 programmed with operational control module 714 process algorithms 733 allows the vehicle 100 to be operated in various modes: a fall-prevention mode with a sensor 608 that quickly provides a counter force to a user’s falling projection, p88-93, abstract, p29, p107).
It would have been obvious to modify Hoffmann and Acciardi to include comprising the steps: S100, determining whether the balance vehicle is in use, if Yes, go to S101, if Not, go to S105; S101, pushing a control rod forward to accelerate; S102, pulling the control rod backward to decelerate or go backward; S103, applying more force on a left foot peg to incline the wheel to the left, so as to make the balance vehicle turn left; S104, applying more force on a right foot peg to incline the wheel to the right, so as to make the balance vehicle turn right; S105, detecting whether the balance vehicle is in balance by a balance sensor, if Yes, keeping balance, if Not, controlling the balance vehicle to balance by a controller by Gillett in order to have comfort and drive control options by selectively engaging a manual drive mode or an autopilot mode (see Gillett’s p4).
Regarding claim 13: However, Gillett discloses comprising the steps: S200, connecting with a smart terminal through a communication module; S201, determining whether the balance vehicle is in use, if Yes, go to S202, if Not, go to S204; S202, controlling the balance vehicle to go forward, to backward or slow down by the smart terminal; S203, applying more force on a left peg to incline the wheel to the left, so as to make the balance vehicle turn left; or applying more force on a right foot peg to incline the wheel to the right, so as to make the balance vehicle turn right; S204, detecting whether the balance vehicle is in balance through a balance sensor, if Yes, keeping balance, if Not, controlling the balance vehicle to balance by a controller
It would have been obvious to modify Hoffmann and Acciardi to include comprising the steps: S200, connecting with a smart terminal through a communication module; S201, determining whether the balance vehicle is in use, if Yes, go to S202, if Not, go to S204; S202, controlling the balance vehicle to go forward, to backward or slow down by the smart terminal; S203, applying more force on a left peg to incline the wheel to the left, so as to make the balance vehicle turn left; or applying more force on a right foot peg to incline the wheel to the right, so as to make the balance vehicle turn right; S204, detecting whether the balance vehicle is in balance through a balance sensor, if Yes, keeping balance, if Not, controlling the balance vehicle to balance by a controller by a controller by Gillett in order to have comfort and drive control options by selectively engaging a manual drive mode or an autopilot mode (see Gillett’s p4).

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618